Case 1:19-cv-10256-GHW Document 52-9 Filed 06/05/20 Page 1 of 1

NEW eee
york | Division of

pTATE | Human Rights

ANDREW M. cu
Governor ee ANGELA FERNANDEZ

Commissioner

February 7, 2020

Re: Kaloma Cardwell v. Davis Polk & Wardwell LLP

Case No. 10190523 | (ee eS

To the Parties Listed Below:

By letter dated December 11, 2019, the Division advised the parties that it was considering
reopening this matter pursuant to 9 N.Y.C.R.R.§465(a).

The Division declines to reopen the matter. Please see further the attached memorandum.

Very truly yours,

| Daw
(acenas | oral
Caroline J. Downey
General Counsel

TO:

Cara E. Greene, Esq.

Outten & Golden, LLP

685 Third Avenue, 25th Floor
New York, NY 10017

David Jeffries, Esq.
1345 6"" Avenue, 33" Floor
New York, New York 10019

Bruce Birenboim, Esq.

Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas

New York, NY 10019-6064

 

One Fordham Plaza, Fourth Floor, Bronx, New York 10458
(718) 741-8398 | Facsimile (718) 741-8316 | WWW.DHR.NY.GOV
